HEI Exhibit 10.10(b)

HAWAIIAN ELECTRIC INDUSTRIES, INC.

EXCESS PAY PLAN

Addendum for Curtis Y. Harada

WHEREAS, Mr. Harada is the Controller and Principal Accounting Officer of
Hawaiian Electric Industries, Inc. (“HEI”);

WHEREAS, since February 1, 2008, Mr. Harada has also been serving as Acting
Financial Vice President, Treasurer, and Chief Financial Officer of HEI, for
which he is receiving a monthly bonus of $15,000 in addition to the compensation
he receives as Controller and Principal Accounting Officer;

WHEREAS, under the Retirement Plan for Employees of Hawaiian Electric
Industries, Inc. and Participating Subsidiaries (the “HEI Retirement Plan”), the
definition of “Compensation” excludes “discretionary bonuses” and other
irregular pay and has been administered to exclude “over-classification”
payments and “special pay” similar to the monthly bonus Mr. Harada is receiving
for his services as Acting Financial Vice President, Treasurer, and Chief
Financial Officer;

WHEREAS, the monthly bonus Mr. Harada is receiving for his services as Acting
Financial Vice President, Treasurer, and Chief Financial Officer is not part of
Mr. Harada’s base salary, is not taken into account in determining his salary
midpoint for purposes of calculating awards under the Hawaiian Electric
Industries, Inc. Executive Incentive Compensation Plan (the “EICP”) or the
Hawaiian Electric Industries, Inc. Long-Term Incentive Plan (the “LTIP”), and is
not taken into account in calculating or determining any other employee
benefits;

WHEREAS, since Mr. Harada has served as Acting Financial Vice President,
Treasurer, and Chief Financial Officer for longer than was originally
anticipated, HEI wishes to provide Mr. Harada with a non-tax-qualified
retirement benefit that takes into account the monthly bonus he is receiving for
his services as Acting Financial Vice President, Treasurer, and Chief Financial
Officer;

WHEREAS, HEI sponsors the Hawaiian Electric Industries, Inc. Excess Pay Plan
(the “Excess Pay Plan”), a non-tax-qualified deferred compensation plan that has
been amended and restated effective January 1, 2009, to comply with Section 409A
of the Internal Revenue Code of 1986, as amended; and

WHEREAS, HEI provides participant-specific non-tax-qualified retirement benefits
to certain highly compensated management employees through Appendix I of the
Excess Pay Plan;

NOW, THEREFORE, HEI and Mr. Harada agree as follows:

1. Mr. Harada shall be a participant in the Excess Pay Plan, and Mr. Harada’s
Excess Pay Plan benefit shall be determined at all times in accordance with this
Addendum and the provisions of the Excess Pay Plan as amended effective
January 1, 2009, and as further amended hereafter.



--------------------------------------------------------------------------------

2. For purposes of determining Mr. Harada’s Excess Pay Plan benefit,
Section 4.1(a) of the Excess Pay Plan shall be read as follows:

“This Plan shall provide to Mr. Harada a benefit equal to the difference
between: (1) the amount that would be payable under the Retirement Plan (as of
the date of payment hereunder) if the limits under Sections 401(a)(17) and 415
of the Code were not applicable and “Compensation” and “Final Average
Compensation,” as such terms are defined in the Retirement Plan, included the
monthly bonus Mr. Harada received for his services as Acting Financial Vice
President, Treasurer, and Chief Financial Officer of the Company, less (2) the
amount actually payable to Mr. Harada under the Retirement Plan (as of the date
of payment hereunder).”

3. Except for Section 4.1(a) of the Excess Pay Plan, all other provisions of the
Excess Pay Plan, as amended effective January 1, 2009, and further amended
hereafter, shall apply to Mr. Harada’s Excess Pay Plan benefit. For example,
subject to Sections 4.1(b)(2) and 4.3 of the Excess Pay Plan, Mr. Harada’s
Excess Pay Plan Benefit shall be paid at the time and in the form provided under
Section 4.1(b)(1) of the Excess Pay Plan (i.e., Mr. Harada’s Excess Pay Plan
benefit shall commence to be paid six (6) months following Mr. Harada’s
Separation from Service (but not earlier than Mr. Harada’s attainment of age 55)
in the form of a single life annuity or other actuarially equivalent life
annuity).

4. The monthly bonus Mr. Harada is receiving for his services as Acting
Financial Vice President, Treasurer, and Chief Financial Officer shall be
included in “Compensation” and “Final Average Compensation” solely for purposes
of determining his Excess Pay Plan Benefit, and Mr. Harada understands and
agrees that his monthly bonus will not be included in calculating his
tax-qualified retirement benefit under the HEI Retirement Plan or in calculating
or determining any other employee benefits.

5. Mr. Harada further understands and agrees that the monthly bonus Mr. Harada
is receiving for his services as Acting Financial Vice President, Treasurer, and
Chief Financial Officer is not part of Mr. Harada’s base salary and is not taken
into account in determining his salary midpoint for purposes of calculating
awards under the EICP or LTIP.

6. This Addendum shall be part of Appendix I of the Excess Pay Plan and shall be
maintained by the employee benefits department of Hawaiian Electric Company,
Inc. as part of the schedule identified in Appendix I.

 

2



--------------------------------------------------------------------------------

Hawaiian Electric Industries, Inc. and Mr. Harada have executed this Addendum to
the Hawaiian Electric Industries, Inc. Excess Pay Plan this 20th day of
November, 2008.

 

    HAWAIIAN ELECTRIC INDUSTRIES, INC.

/s/ Curtis Y. Harada

    By  

  /s/ Constance H. Lau

Curtis Y. Harada       Its President & Chief Executive Officer     By  

  /s/ Patricia U. Wong

      Its Vice President-Administration         & Corporate Secretary

 

3